EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 1 The following discussion and analysis of the operations, results and financial position of Coral Gold Resources Ltd. (the “Company” or “Coral”) should be read in conjunction with the Company’s unaudited condensed consolidated interim financial statements for the three month period ended April 30, 2012 and the audited financial statements for the year ended January 31, 2012 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated June28, 2012 and discloses specified information up to that date.Coral is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards(“IFRS”) as issued by the International Accounting Standards Board (“IASB”). Unless otherwise cited, references to dollar amounts are Canadian dollars. Throughout this report we refer to “Coral”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Coral Gold Resources Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report.Additional information relating to the Company is available on SEDAR at www.sedar.com and the Company’s website at www.coralgold.com. Business Overview The Company is an exploration stage entity whose principal business activities are the acquisition, exploration and development of mineral properties. The Company’s mining claims are located in the states of Nevada and California in the United States. The Company’s present principal exploration activities have been focused on the Robertson mining claims located in Crescent Valley, Nevada. The Company is a reporting issuer in British Columbia, Alberta and Ontario, a foreign issuer with the United States Securities & Exchange Commission and trades on the TSX Venture Exchange under the symbol CLH, on the OTCBB under the symbol CLHRF and on the Berlin & Frankfurt Stock Exchanges under the symbol GV8. The Condensed Consolidated Interim Financial Statements reflect the financial position and results of operations of Coral and its active US subsidiary, Coral Resources, Inc. All material intercompany transactions have been eliminated. Overall Performance The following is a summary of significant events and transactions during the three months ended April 30, 2012 and to the date of this MD&A: Robertson Property, Nevada Core Area Robertson is located along the Cortez Gold trend of north-central Nevada and adjoins Barrick’s Pipeline mine. In October 2009, Coral received a revised resource estimate for the Robertson Property from Beacon Hill Consultants Ltd. (“Beacon Hill”) utilizing lower cut-off grades to reflect the positive movement in the price of gold over the last three years. These revised values are based on the NI 43-101 Technical Report titled Mineral Resource Estimate for the Robertson Property, Lander County, Nevada prepared by Beacon Hill as announced in the Company’s press release inFebruary 2008. The original estimate was based on a gold price of US$600 per ounce which was a conservative estimate of gold prices in 2007, and which estimated the inferred gold resources for the Robertson property at over 2.3 million ounces of gold. Gold prices over the last three years have been significantly higher than US$600.Based on more reasonable gold prices and to reflect on the rolling average for the preceding three years, it was decided that a price of US$850 per ounce should be used at this time to more accurately represent the value of the resources that may be expected to be extracted at this time. Based on this lower gold cut-off value of 0.0106, the gold resource at Robertson increases to 3.4 million ounces, which is a 47% increase from the previously reported figure.It should be noted that changes in operating costs may change this figure.No work has been done to reflect and change in operating costs as estimated in the Beacon Hill study on which the cut-off grade calculation was based. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 2 The zones included in the Beacon Hill estimate are located within the Robertson’s Core area. The Company’s other claim blocks, including Norma Sass, Lander Ranch, Ruf, Blue Nugget and the Excluded claims (joint ventured with Barrick Cortez Gold Mines), were not part of the estimate. Beacon Hill reported the following updated resource estimate using 0.0106 Au opt cut-off: Zone Tons Ounces per Ton Ounces of Au Distal 39A South Zone Outside Gold Pan Oxide Altenburg Hill Oxide Porphyry Oxide Gold Pan Sulphide Altenburg Hill Sulphide Porphyry Sulphide TOTAL Preliminary Economic Assessment (“PEA”) In 2010, Coral commissioned Beacon Hill to commencea Preliminary Economic Assessment (“PEA”) that would meet the NI 43-101 standard on three of its gold deposits located on the Robertson Property.The report was finalized and made public in late January 2012. In completing the study, Beacon Hill used the services of Knight Piésold Ltd., SRK Consulting (U.S.) Inc., Kaehne Consulting Ltd., Kirkham Geosystems Ltd., R. McCusker, P.Geo., and F. Wright Consulting Inc. There are a number of deposits located on the Robertson property; however, Altenburg Hill, Porphyry and Gold Pan are advanced development zones and are the subject of this PEA and based upon a combination of open pit mining methods and cyanide heap leach. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 3 The results of the evaluation are as follows: Resources and Mining · Est. inferred resources at a cut-off of 0.005 oz Au/t 78.2 million tons grading 0.0138 oz Au/t. · In situ gold 1,080,900 oz’s · Development period to construction decision 5 years · Mine life 10.5 years · Average production rate 21,300 tpd · Ore to waste Strip Ratio 0.6:1 · Leach recovery HG cut off 0.0147 oz Au/t 67% · Leach recovery LG cut off 0.005 to 0.0147 oz Au/t 45% · Saleable gold 608,000 oz’s Note: Due to the uncertainty that may be attached to an inferred mineral resource, it cannot be assumed that all or any part of an inferred mineral resource will be upgraded to an indicated or measured resource as a result of continued exploration. Economics Two alternatives were reviewed, owner operated and contractor operated. The results shown are after tax. Taxes are considered indicative only. Description Owner Operated Contractor Operated US$ millions US$ millions Development Cost Initial Capital Cost Ongoing Capital Cost Average Operating Cost US$/ton mined Results of Economic Analysis at Various Gold Prices (Owner Operated) Gold Price US$/oz IRR % NPV undiscounted US$ million NPV discounted 5% US$ million Payback Period Years Results of Economic Analysis at Various Gold Prices (Contactor Operated) Gold Price US$/oz IRR % NPV undiscounted US$ million NPV discounted 5% US$ million Payback Period Years Note: It should be noted that the economic analysis of this deposit is based upon the expenditures from the time a construction decision is taken and that all development costs to that point have been considered as sunk costs whether they have been expended or not at this time. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 4 The PEA indicates that the Robertson Property is one of merit that warrants further development.The first phase of this development is recommended to be exploration drilling, metallurgical test work, environmental studies and permitting and completion of a prefeasibility study.The cost of this work is estimated to be US$7.9 million as shown below. Summary of Expenditures to Completion of Prefeasibility Description Estimated Cost $ Royalty and Regulatory Fees Exploratory and definition drilling Metallurgical test work program Environmental program Preliminary Feasibility Study Contingency Total Exploration and definition drilling consists of the following: The Phase I should consist of drilling 40 HQ diameter diamond core holes and 42 RC holes having an average depth of 400-500 ft and totaling about 40,000 ft in the; 1. Porphyry Zone:“Twinning” 10 percent (20 holes) of the historic drill holes by diamond core drilling to determine if “historic” Amax drilling data can be used with confidence to upgrade the level of confidence in the resources. In addition, afurther 17 RC holes, totaling about 7,600 ft, to be drilled along the west and south boundaries of the Porphyry Zone to test for possible extensions to mineralization. 2. Altenburg Hill/South Porphyry Area:Twenty-five RC holes totaling 12,400 ft. 3. Gold Pan Zone:Twenty wide-spaced diamond core holes totaling 10,000 ft to verify continuity and grade retuned in historic drilling. 4. Altenburg Hill/South Porphyry: Based on results on the Phase I RC drilling follow up diamond core drilling (20 holes) is to be conducted in this area The proposed metallurgical test work consists of variability testing and will be performed on samples obtained both spatially and at depth for the oxide and transition to sulfide ore zones. This work will encompass; · prepare composite material representing larger zones of each deposit to define the crush size and other process conditions; · crushing work index and abrasion testing; · mineralogical evaluation of column feed and products; · extensive column work to determine optimum crush size and other process conditions; · similar testing as was performed on oxide materials to be done on sulfide and transition zone materials; · additional processing parameters to be investigated including reagent use and concentrations; · leach evaluation on material that is below the cut-off grades of the various deposits which was classified as waste based ondump leaching of run of mine, low grade materials; · laboratory test work on up to 10 tonnes of 100% minus 300 mm (~12”) feed. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 5 David Wolfin, President and CEO of Coral, commented “The Robertson PEA study has defined a plan for further development of the project. The Base Case gives a reasonable positive return on the project while sensitivities at higher gold prices provides for a very attractive scenario. Coral’s management will be working hard over the next few years to expand resources, increase leach recovery and reduce the development schedule. All these are expected to further increase project viability.” Note also that the PEA concerns only the relatively shallow portions of these three deposits: Gold Pan, Porphyry and Altenburg Hill.Other deposits such as Distal, 39A, Triplet Gulch and a zone to the east of Gold Pan were not part of this study.However, all deposits form part of the 2011 calculation of the resources by Beacon Hill using a base case of US$1,350 per ounce. (Inferred mineral resource of 191 million tonnes @ 0.0143 oz Au/ton containing a total of 2.741 million ounces). It should be noted the resources are reported with consideration for their reasonable expectation of economic extraction as defined using an optimized pit shell. The PEA also shows the logistical advantages of the Robertson Property, namely: · Nevada State Highway 305, a paved all weather road which is the main access to Barrick’s Cortez Operations (adjoins the Robertson Property to the south) crosses the south east corner of the property; · A network of gravel roads give easy access to the gold resources at the Robertson Property; · The gold resources are on the south east edge of the Shoshone Range.The leach pads can be built on the basinal flat land, only a short haul from the planned pits; · The electric power transmission line which supplies Cortez, parallels State Highway 306 and crosses the Robertson Property.The proposed gold recovery plant would be built adjoining the power transmission line. (ie. internal power lines will be very short); · Workers at Cortez are bussed from Elko for a 12 hour shift, four day work week.Personnel at the Robertson Property would enjoy a slightly shorter commute from Elko or alternatively, they could live in Crescent Valley, Nevada, eight miles distant on the State Highway 306. Environmental Assessment (“EA”) In April 2010, SRK Consulting (US) Inc. (“SRK Consulting” or “SRK”),our environmental compliance and permitting consultants, submitted an amended Plan of Operation ("APO") to the U.S. Bureau of Land Management ("BLM") and the Nevada Department of Environmental Protection ("NDEP") to allow us to carry out our work plan. A setback occurred when the BLM declined our drilling permit application because our existing EA (circa 1980's) was out of date. Realizing the importance to our Company of the ability to keep drilling, the BLM suggested that we withdraw our APO and revert back to a previous APO from 2007 that allowed us, without any amendments to drill on certain areas of the property. In June 2010, we withdrew our original APO when the BLM determined that a new EA of the Robertson property would be required. We immediately commissioned SRK Consulting to commence work on the new EA which will include archeological and endangered species studies, as well as addressing a number of other environmental issues. While the completion of the new comprehensive EA has delayed certain parts of the drill program, Coral stands by its on-going commitment to sound environmental management. In February 2012, the BLM accepted the fifth submission of the 2010 APO and the kick off meeting was held on July 20, 2011.The meeting outlined the need for a new EA.In particular, the various categories to be studied in the EA – cultural, wild life, native religions, hazmat, paleontology, range management, noxious weeds, air quality, hydrology, riparian zones, migratory birds, environmental justice and socio economic issues. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 6 Studies had been in progress since November 2010 but the EA did not officially start until July 2011.The cultural studies were done by Kautz and Co. of Reno, Nevada.Most of the other studies are by SRK out of Elko, Nevada who have overseen the entire environmental assessment. As Coral anticipated, the work did not locate native religious sites or burial grounds etc. but the ghost mining town of Tenabo has required detailed study. With regard to wildlife, there is sage grouse and mule deer habitat at Robertson.There are also bats in old mine shafts and adits and Golden Eagles nesting on the high wall of the old Gold Quartz open pit.The need to study some of these species over a period of at least one year will mean that the completed EA is expected to be submitted to the BLM in August 2012. Compliance with the EA process is mandatory.The various categories studied are the subject of numerous Nevada State and US Federal laws.Fortunately not all are applicable to the Robertson property. The EA process takes time and costs money.Coral spent approximately $500,000 in 2011 on the APO and EA. Coral expects that when the BLM accepts the EA as complete, it will rule that the extensive drilling and test pit program proposed in the APO can be done at certain times of the year and using environmentally safe practices which will result in little or no impact on the environment and give Coral the permit to proceed. Drilling Coral’s cultural and wildlife surveys were sufficiently completed by the end of 2011 to allow the Company to demonstrate to the BLM that 13 proposed diamond core holes on the Porphyry zone (which form part of the proposed Phase 1 drilling in the PEA) do not impact on cultural or wildlife areas.Phase 1 diamond core drilling of the porphyry zone involves "Twinning" 10 percent (20 holes) of the historic drill holes by diamond core drilling to determine if "historic" Amax drilling data can be used with confidence to upgrade the level of confidence in the resources.The BLM approved the work program for the holes under the existing 2007 APO. After selecting a contractor in early April, Coral began drilling on Thursday April 19th. All thirteen holes had been drilled by early June and the first results were received shortly thereafter.The Phase 1 drill program represents Coral's first step towards pre-feasibility as defined by the PEA. Holes CC12-2 and 3 were the first holes received from ALS Minerals ("ALS"); both had significantly higher gold values than the corresponding twinned Amax RC holes. The results are as follows, including historic values from the Amax holes: MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 7 •Comparison using a 0.005 Au/t (0.0171 g/t) cut-off grade Hole ID From (ft) To (ft) Thickness (ft) Grade Au (g/t) Grade Au (oz/t) Change CC12-2 55 14.67% AT-168 60 CC12-3 50 16.98% AT-074 55 •Comparison using global average grades (from bedrock) Hole ID From (ft) To (ft) Thickness (ft) Grade Au (g/t) Grade Au (oz/t) Change CC12-2 50 13.68% AT-168 50 CC12-3 50 15.2% AT-074 50 Additional holes will be released as they are received. Norma Sass In September 2008, the Company entered into an exploration, development and mine operating agreement (the “Agreement”) with Barrick Gold Exploration Inc. (“Barrick”), wherein Barrick is granted the option to acquire up to a 75% interest in the Company’s and Levon Resources Ltd.’s (“Levon”) interests in the Norma Sass Property, Nevada, consisting of 36 unpatented mining claims. In October 2009, Barrick commenced drilling hole NS 09-01 targeting the Lower Plate carbonate sequence. This hole was drilled North West at 70 degree dip across a SW-NE striking fault which trends into Barrick’s Gold Acres pit one mile to the northeast and is thought to be related to mineralization at Gold Acres.It started as a reverse circulation hole but encountered recovery problems at 1,680 foot depth.Barrick brought in a core rig, wedged the RC hole and drilled HQ diameter core to a final depth of 2,586 ft.The hole entered the lower plate Wenban limestone at 1,330 foot depth and was bottomed in the Roberts Mountain formation.These are the principal host rock formations for the gold deposits at the Pipeline, Gold Acres and Cortez Hills mines. In November 2010,Barrick notified Coral that it had terminated its option on the Norma Sass property.They had however, paid all land fees on the claim group until August 31, 2011. The Company has continued to keep claims in good standing. As at the date of this report, the Norma Sass Property are without mineral reserves, and any activities carried out on the property are exploration in nature. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 8 June Claims During 2008, the Company announced the completion of a mineral lease with option to purchase agreement to explore, develop, and exploit six lode mining claims located in Lander County, State of Nevada (the “June Claims”). The June Claims are adjacent to the Company’s View Claims in the northwest section of its Robertson Property. The agreement is for an initial term of 4 years in consideration of the payment of an annual rent of US$25,000, renewable in successive four year terms, provided that the rent will increase by US$5,000 every four years.The property is subject to a royalty charge of 3% of net smelter returns (“NSR”), subject to the Company’s exclusive right to purchase the NSR for US$1,000,000 per percentage point upon notice to the Lessors.The Company also has the exclusive right to purchase the property, subject to the NSR, for US $1,000,000 upon notice to the Lessors. On March 8, 2012, the Company renewed the agreement for a renewal term of four (4) years beginning on March 22, 2012 to March 22, 2016.The annual rent payment under this agreement will increase by $5,000 for an aggregate annual rental payment of $30,000. As at the date of this report, the June Claims are without mineral reserves, and any activities carried out on the property are exploration in nature. Outlook In 2012 Coral is working to move the Robertson project towards pre-feasibility by following the recommendations laid out in the PEA. Coral had wanted to drill a further 27 core holes as recommended by the PEA in 2012 however the BLM has decided “Based on a review of the case file and information received, BLM will not approve a minor modification allowing more disturbance or additional drilling on pre-existing disturbance for the Robertson Project. BLM will defer authorizing any additional disturbance on the project until the current APO and NEPA review are complete”.The final plant and animal reports will be completed in August and represent the final components of the review. Coral expects that when the BLM accepts the EA as complete, it will rule that the extensive drilling and test pit program proposed in the APO can be done at certain times of the year and using environmentally safe practices which will result in little or no impact on the environment and give Coral the permit to proceed.With the new EA, Coral will have a 10 year blanket permit that will allow the Company to drill up to 500 holes, thus ensuring that further progress is not impeded.Coral expects that SRK will have completed and submitted the EA by mid-2012. Results of Operations Summary of Quarterly Results Period ended Apr 30 Q1 Jan 31 Q4 Oct 31 Q3 Jul 31 Q2 Apr 30 Q1 Jan 31 Q4 Oct 31 Q3 Jul 31 Q2 $ Revenue — Loss for the period Loss per Share Total Assets MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 9 Quarterly costs fluctuate with non-cash items such as share-based payments, deferred income tax and foreign exchange variances. Share-based payments and deferred income tax expense are the primary variances in the quarterly results. In the quarter ended April 30, 2012, the Company recorded a $555,112 share-based payment expense which resulted in a higher than loss for the quarter as compared to the previous four quarters. Because the Company has not generated any income in recent years, total assets trend downward during the periods when there are no new funds raised. However, the majority of expenditures are capitalized as exploration and evaluation assets so total asset value does not decrease as dramatically as working capital will.When there is a sharp increase in total assets, it is often because cash was raised through the issuance of new equity shares. There were no new financing during the current quarter. Three months ended April 30, 2012 compared with the three months ended April 30, 2011 Operating and Administrative Expenses Consulting fees $ $ (1 ) Depreciation Directors’ fees Finance costs Investor relations and shareholder information Legal and accounting Listing and filing fees Management fees Office and miscellaneous (2 ) Salaries and benefits Share-based payments (3 ) Travel Loss before other items ) Other Income (Expenses) Interest and other income Foreign exchange gain (loss) ) NET LOSS FOR THE PERIOD ) (4 ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investment in securities, net of tax ) (5 ) COMPREHENSIVE INCOME (LOSS) FOR PERIOD $ ) $ Loss per Share - Basic and Diluted $ ) $ 1. Consulting fees in the first quarter of 2012 were $3,000 compared to $42,522 in the comparative quarter, a decrease of $39,522. During the first quarter of 2011 the Company paid $35,189 to a consultant for financial consulting services. There were no such fees paid in the comparative quarter. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 10 2. Office and miscellaneous for quarter ended April 30, 2012 was $20,099 compared to $12,095 in the comparative quarter, an increase of $8,004. During the prior year, the Company relocated its head office which resulted in an increase in rent and other overhead costs. 3. Share-based payments for the quarter ended April 30, 2012 was $555,112 compared to $43,054 in the comparative quarter, an increase of $512,058. During the quarter of 2012, the Company issued 1,055,000 options to purchase commons shares of the Company. There were no new options issued in the quarter ended April 30, 2011. 4. As a result of the foregoing, net loss for the quarter ended April 30, 2012 was $737,909, an increase of $591,994 compared to the quarter ended April 30, 2011. The increase in net loss for the period resulted in an increase in loss per share from $0.00 to $0.02 for the comparable quarter. 5. Unrealized loss on investments in securities during the quarter ended April 30, 2012 was $309,621 compared to an unrealized gain of $828,999 in the comparative quarter, a net change of $1,138,620. The change is due to decrease in the fair market values of the securities held. Liquidity and Capital Resources Currently, the Company has no operating income but is earning interest income on its entire cash holdings. Historically, the Company has funded its operations through equity financings and the exercise of options and warrants. During the three months ended April 30, 2012 the Company incurred exploration expenditures that increased its mineral property carrying value on the Robertson Property $314,448. At April 30, 2012, the Company had working capital of $701,628 and cash and cash equivalents of $875,314. Management believes the Company has sufficient cash on hand at this time to finance limited exploration work on its mineral properties and maintain administrative operations. The Company is in the exploration stage. The investment in and expenditures on the mineral property comprise substantially all of the Company’s assets. The recoverability of amounts shown for its mineral property interest and related deferred costs are dependent upon the continued support of its directors, the discovery of economically recoverable reserves and the ability of the Company to obtain the financing necessary to complete development and achieve profitable operations in the future. The outcome of these matters cannot be predicted at this time. Mineral exploration and development is capital intensive, and in order to maintain its interest the Company will be required to raise new equity capital in the future. There is no assurance that the Company will be successful in raising additional new equity capital. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 11 The change in cash flow activities can be summarized as follows: April 30, 2012 April 30, 2011 $ $ Operating activities Investing activities Financing activities - Effect of exchange rate fluctuations on cash and cash equivalents Net (decrease) increase in cash Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Cash used in operating activities primarily comprise operating and administrative expenses as the Company is at the exploration stage and has no sources of revenue. There were no significant changes in cash use in operating activities during the three months ended April 30, 2012 compared to the three months ended April 30, 2011. The Company’s expenditures of $103,145 on exploration and evaluation assets account for a significant portion of the funds used in investing activities during the three months ended April 30, 2012. During the comparative period expenditures on exploration and evaluation activities were $139,283. The Company is dependent in equity financing to fund its operations. For the three months ended April 30, 2012, the Company issued no common shares upon exercise of options and warrants. During the three months ended April 30, 2011, the Company received $433,894 upon the exercise of options and warrants. Off-balance Sheet Arrangements The Company has no off-balance sheet arrangements. Transactions with Related Parties Related party transactions for the three months ended April 30, 2012 are as follows: a. $18,750 (2011 - $18,750) was paid for management fees to a private company controlled by a director and officer of the Company; b. $7,500 (2011 - $7,500) was paid for management fees to a private company controlled by a director and officer of the Company; c. $3,000 (2011- $3,000) was paid for consulting fees to a private company controlled by an officer of related Company; d. $nil (2011 - $3,000) waspaid for consulting fees to a private company controlled by an officer of related Company; e. $69,632 (2011 - $52,013) was charged for office and miscellaneous, salaries and benefits, and administrative services paid on behalf of the Company by Oniva International Services Corp. (“Oniva”), a private company owned by the Company and five other reporting issuers having common directors; MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 12 f. $9,072 (2011 - $9,477) was paid for geological consulting services to a private company controlled by a director and officer of the Company; and g. $3,000 (2011 - $3,000) was charged for directors’ fees to the Directors’ of the Company. These charges were measured at the estimated fair values of the services provided or goods received. The Company has entered into a cost-sharing agreement to reimburse Oniva for a variable percentage of its overhead expenses, to reimburse 100% of its out-of-pocket expenses incurred on behalf of the Company, and to pay a percentage fee based on the total overhead and corporate expenses referred to above. The agreement may be terminated with one month’s notice by either party. Advances receivable from a related partyas at April 30, 2012 is comprised of $65,156 ((US$65,955) (January 31, 2012- US$65,955)) less an allowance for non collection of $38,640 ((US$39,113) (January 31, 2012- US$39,113)) due from a company related by common directors. Amounts due are without stated terms of interest or repayment. Advances payable to related parties as at April 30, 2012 include $26,343 (January 31, 2012- $22,134) due to Oniva, $3,000 (January 31, 2012- $11,876) due to directors of the Company, and $3,027 (January 31, 2012- $3,615) due to two private companies each controlled by directors. Amounts due are without stated terms of interest or repayment. Disclosure of Key Management Personnel Compensation Key management personnel include the members of the Board of Directors and officers of the Company, who have the authority and responsibility for planning, directing and controlling the activities of the Company. The remuneration of directors and officers was as follows: April 30, 2012 April 30, 2011 Salaries, bonuses, fees and benefits Members of the Board of Directors $ $ Other members of key management Share-based payments Members of the Board of Directors - Other members of key management - $ $ Proposed Transactions The Company does not currently have any proposed transactions. Critical Accounting Estimates Significant areas requiring the use of management estimates include the recoverability of amounts receivable; the recoverable value of exploration and evaluation assets; the estimation of the useful lives of property and equipment; the recoverability and measurement of deferred income tax assets and liabilities; the provisions for estimated site restoration obligations; and the inputs used in accounting for share-based payments expense. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 13 While management believes that these estimates are reasonable, actual results could differ from those estimates and could have a material impact to the results of operations and cash flows of the Company. Financial Instruments The Company has classified its cash and cash equivalents as FVTPL. Marketable securities are classified as available for sale and amounts due from related parties are classified as loans and receivables. Accounts payable and amounts due to related parties are classified as other liabilities. The fair values of the Company’s cash and cash equivalents, due from related parties, due to related parties and accounts payable approximate their carrying values because of the short-term nature of these instruments. The Company’s financial instruments are exposed to certain financial risks, credit risk, liquidity risk and market risk. Credit Risk The Company manages credit risk, in respect of cash, by maintaining the majority of cash at high credit rated Canadian financial institutions. Liquidity Risk The Company manages its liquidity risk by forecasting cash flows required by operations and anticipated investing and financing activities. Market risk Market risk consists of interest rate risk, foreign currency risk and other price risk. The only market risk to which the Company is exposed is interest rate risk.The Company’s cash and cash equivalents and restricted cash consist of cash held in bank accounts, fixed income investments and guaranteed investment certificates that earn interest at variable interest rates. Due to the short-term nature of these financial instruments, fluctuations in market rates do not have a significant impact on estimated fair values as of April 30, 2012.Future cash flows from interest income on cash and cash equivalents will be affected by interest rate fluctuations.The Company manages interest rate risk by maintaining an investment policy that focuses primarily on preservation of capital and liquidity.The Company’s sensitivity analysis suggests that a 1% change in interest rates would not have a significant effect on the Company. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 14 Outstanding Share Data The Company had the following issued and outstanding share capital as at April 30, 2012 and June 28, 2012: Common shares:33,563,649 as of April 30, 2012 and 33,563,649 as of June 28, 2012 Stock options: Expiry Date Exercise Price Per Share Number of Shares Remaining Subject to Options (April 30, 2012) Number of Shares Remaining Subject to Options (June 28, 2012) August 13, 2012 September 26, 2012 January 21, 2013 - February 14, 2013 February 22, 2013 May 1, 2013 February 22, 2014 January 13, 2015 September 17, 2015 January 21, 2016 February 22, 2017 TOTAL: Warrants: Expiry Date Exercise Price Per Share Number of Underlying Shares (April 30, 2012) Number of Underlying Shares (June 28, 2012) October 1, 2012*1 October 23, 2012*2 TOTAL: * On March 28, 2012, the TSX Venture Exchange approved the extension of these warrants to October 1, 2012 and October 23, 2012. 1 Original expiry date: April 1, 2012 2 Original expiry date: April 23, 2012 Disclosure Controls and Procedures The Chief Executive Officer and the Chief Financial Officer of the Company are responsible for evaluating the effectiveness of the Company’s disclosure controls and procedures and have concluded, based on our evaluation, that they are effective as at January 31, 2012 to ensure that information required to be disclosed in reports filed or submitted under Canadian securities legislation is recorded, processed, summarized and reported within the time period specified in those rules and regulations. Internal Controls over Financial Reporting The Chief Executive Officer and the Chief Financial Officer of the Company are responsible for designing internal controls over financial reporting, or causing them to be designed under their supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS as issued by the IASB. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED APRIL 30, 2012 Page 15 The Company assessed the design of the internal controls over financial reporting as at April 30, 2012and concluded that there are material weaknesses in internal controls over financial reporting, which are as follows: a) Due to the limited number of staff resources, the Company believes there are instances where a lack of segregation of duties exist to provide effective controls; and b) Due to the limited number of staff resources, the Company may not have the necessary in-house knowledge to address complex accounting and tax issues that may arise. The weaknesses and their related risks are not uncommon in a company the size of the Coralbecause of limitations in size and number of staff.The Company believes it has taken steps to mitigate these risks by increasing additional accounting personnel, consulting outside advisors and involving the Audit Committee and Board of Directors in reviews and consultations where necessary.However, these weaknesses in internal controls over financial reporting could result in a more than remote likelihood that a material misstatement would not be prevented or detected. The Company believes that it must take additional steps to further mitigate these risks by consulting outside advisors on a more regular and timely basis. There have been no changes in the Company’s internal controls over financial reporting that occurred during the three months endedApril 30, 2012 that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. Approval The Board of Directors of the Company has approved the disclosure contained in this MD&A. Cautionary Statement This MD&A is based on a review of the Company’s operations, financial position and plans for the future based on facts and circumstances as of June 28, 2012. Except for historical information or statements of fact relating to the Company, this document contains “forward-looking statements” within the meaning of applicable Canadian securities regulations. There can be no assurance that such statements will prove to be accurate, and future events and actual results could differ materially from those anticipated in such statements. Important factors that could cause actual results to differ materially from our expectations are disclosed in the Company’s documents filed from time to time via SEDAR with the Canadian regulatory agencies to whose policies we are bound. Forward-looking statements are based on the estimates and opinions of management on the date the statements are made, and we do not undertake any obligation to update forward-looking statements should conditions or our estimates or opinions change. These statements involve known and unknown risks, uncertainties, and other factor that may cause the Company’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievement expressed or implied by these forward-looking statements.
